


Exhibit 10.14

 

SECOND

AMENDMENT

TO THE

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GKK CAPITAL LP

 

--------------------------------------------------------------------------------

 

Dated as of October 27, 2008

 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF GKK CAPITAL LP (this “Amendment”), dated as of October 27, 2008,
is hereby adopted by Gramercy Capital Corp., a Maryland corporation (defined in
the Agreement, hereinafter defined, as the “General Partner”), as the general
partner of GKK Capital LP, a Delaware limited partnership (the “Partnership”). 
For ease of reference, capitalized terms used herein and not otherwise defined
have the meanings assigned to them in the Third Amended and Restated Agreement
of Limited Partnership of GKK Capital LP, dated as of April 19, 2006, as amended
by the First Amendment to the Third Amended and Restated Agreement of Limited
Partnership of GKK Capital LP, dated as of April 18, 2007 (the “Agreement”).

 

WHEREAS, the General Partner desires to amend certain terms in the Agreement
relating to the LTIP Units;

 

WHEREAS, Section 14.01.B of the Agreement grants the General Partner power and
authority to amend the Agreement without the consent of any of the Partnership’s
Limited Partners to set forth the terms of additional Partnership Interests,
including LTIP Units, issued pursuant to Section 4.02 of the Agreement and
requires the General Partner to provide notice to the Limited Partners when any
action is taken under Section 14.01.B;

 

NOW, THEREFORE, the General Partner hereby amends the Agreement as follows:

 

1.  Section 2.A of Exhibit E to the Agreement is hereby amended by inserting the
following after the first sentence of such section:

 

“Notwithstanding the foregoing, with respect to LTIP Units issued on or after
October 27, 2008, prior to the Distribution Participation Date, LTIP Units shall
be entitled to receive if, when and as authorized by the General Partner out of
funds legally available for the payment of distributions, regular cash
distributions (but not non-liquidating special, extraordinary or other
distributions) in an amount per unit equal to ten percent (10%) of the
distribution payable on each Class A Unit for the corresponding quarterly or
other period.”

 

--------------------------------------------------------------------------------


 

As amended, such section shall read as follows:

 

A.            LTIP Distribution Amount.  Commencing from the Distribution
Participation Date (as defined below) established for any LTIP Units, for any
quarterly or other period holders of such LTIP Units shall be entitled to
receive, if, when and as authorized by the General Partner out of funds legally
available for the payment of distributions, regular cash distributions in an
amount per unit equal to the distribution payable on each Class A Unit for the
corresponding quarterly or other period (or, if applicable, for that portion of
the quarterly or other period that begins on the Distribution Participation
Date) (the “LTIP Distribution Amount”).  Notwithstanding the foregoing, with
respect to LTIP Units issued on or after October 27, 2008, prior to the
Distribution Participation Date, LTIP Units shall be entitled to receive if,
when and as authorized by the General Partner out of funds legally available for
the payment of distributions, regular cash distributions (but not
non-liquidating special, extraordinary or other distributions) in an amount per
unit equal to ten percent (10%) of the distribution payable on each Class A Unit
for the corresponding quarterly or other period.  In addition, from and after
the Distribution Participation Date, LTIP Units shall be entitled to receive,
if, when and as authorized by the General Partner out of funds or other property
legally available for the payment of distributions, non-liquidating special,
extraordinary or other distributions in an amount per unit equal to the amount
of any non-liquidating special, extraordinary or other distributions payable on
the Class A Units which may be made from time to time.  LTIP Units shall also be
entitled to receive, if, when and as authorized by the General Partner out of
funds or other property legally available for the payment of distributions,
distributions representing proceeds of a sale or other disposition of all or
substantially all of the assets of the Partnership in an amount per unit equal
to the amount of any such distributions payable on the Class A Units, whether
made prior to, on or after the Distribution Participation Date, provided that
the amount of such distributions shall not exceed the positive balances of the
Capital Accounts of the holders of such LTIP Units to the extent attributable to
the ownership of such LTIP Units.  Distributions on the LTIP Units, if
authorized, shall be payable on such dates and in such manner as may be
authorized by the General Partner (any such date, a “Distribution Payment
Date”); provided that the Distribution Payment Date and the record date for
determining which holders of LTIP Units are entitled to receive a distribution
shall be the same as the corresponding dates relating to the corresponding
distribution on the Class A Units.

 

2

--------------------------------------------------------------------------------


 

2.  Section 3 of Exhibit E to the Agreement is hereby amended and restated to
read as follows:

 

“3.           Allocations.

 

Commencing with the portion of the taxable year of the Partnership that begins
on the Distribution Participation Date established for any LTIP Units, such LTIP
Units shall be allocated Net Income and Net Loss in amounts per LTIP Unit equal
to the amounts allocated per Class A Unit.  Notwithstanding the foregoing, with
respect to LTIP Units issued on or after October 27, 2008, for the portion of
any taxable year of the Partnership prior to the Distribution Participation Date
established for any LTIP Units, such LTIP Units shall be allocated Net Income
and Net Loss in amounts per LTIP Unit equal to ten percent (10%) of the amounts
allocated per Class A Unit (other than any such amounts associated with a
non-liquidating special, extraordinary or other non-regular distribution that
such LTIP Units were not entitled to receive).  The allocations provided by the
preceding sentences shall be subject to the proviso to the first sentence of
Section 6.01.B of the Agreement.  The General Partner is authorized in its
discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss, or to adjust the allocations made, so
that the ratio of (i) the total amount of Net Income or Net Loss allocated with
respect to each LTIP Unit in a taxable year, to (ii) the total amount
distributed to that LTIP Unit with respect to such period, is more nearly equal
to such ratio as computed for the Class A Units held by the General Partner.”

 

3.  The Agreement and this Amendment shall be read together and shall have the
same force and effect as if the provisions of the Agreement and this Amendment
(including attachments hereto) were contained in one document.  Any provisions
of the Agreement not amended by this Amendment shall remain in full force and
effect as provided in the Agreement immediately prior to the date hereof.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first written above.

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

 

 

By:

/s/ Marc Holliday

 

Name:  Marc Holliday

 

Title:  President

 

--------------------------------------------------------------------------------
